              Case 20-70269-grs                          Doc 4       Filed 05/27/20 Entered 05/27/20 15:06:58                     Desc Main
                                                                     Document      Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Ethan Lucas Adams
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the        EASTERN DISTRICT OF KENTUCKY                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-70269                                                                                 have been changed.
 (If known)




Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $570.00 per Month for 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:



                          Debtor(s) will make payments pursuant to a payroll deduction order.
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment):



Local Form 3015-1(a)                                                            Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-70269-grs                            Doc 4         Filed 05/27/20 Entered 05/27/20 15:06:58                   Desc Main
                                                                       Document      Page 2 of 8

 Debtor                Ethan Lucas Adams                                                             Case number

2.3 Income tax refunds.
         Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $33,604.20.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*        payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             2005
                                             Chrysler
                                             Town and
                                             Country
                                             100000
 Eaglefin              $3,192.00             miles                   $800.00           $0.00            $800.00      5.25%           $17.15                 $925.83
 Matco
 Tools                 $4,381.00             Toolbox                 $1,500.00         $0.00           $1,500.00     5.25%           $32.15           $1,735.92

Insert additional claims as needed.

Local Form 3015-1(a)                                                              Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-70269-grs                            Doc 4       Filed 05/27/20 Entered 05/27/20 15:06:58                        Desc Main
                                                                     Document      Page 3 of 8

 Debtor                Ethan Lucas Adams                                                               Case number


* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be
paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the
plan

 3.3         Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                          Amount of claim           Interest rate*    Monthly plan    Estimated total
                                                                                                                     payment         payments by trustee
 Consumer
 Portfolio Services,                 2019 Kia Soul 4000
 Inc.                                miles                               $20,809.00                      5.25%             $445.96                      $24,081.71
                                                                                                                     Disbursed by:
                                                                                                                        Trustee
                                                                                                                        Debtor(s)

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                     The remainder of this section will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in
                          full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

 Information regarding judicial                     Calculation of lien avoidance                                           Treatment of remaining secured
 lien or security interest                                                                                                  claim
                                                    a. Amount of lien                           $2,143.00                   Amount of secured claim after
 Name of Creditor                                                                                                           avoidance (line a minus line f)
 Heights Finance Corp #                             b. Amount of all other liens                $0.00
                                                    c. Value of claimed exemptions              $5,000.00
 Collateral                                         d. Total of adding lines a, b, and c        $7,143.00                   Interest rate (if applicable)
 Various household items,                                                                                                                       %
 including furniture,
 appliances, tvs, bedding,
 cookware, etc

 Lien identification (such as                       e. Value of debtor's interest in property   -$5,000.00
 judgment date, date of lien

Local Form 3015-1(a)                                                                 Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-70269-grs                            Doc 4       Filed 05/27/20 Entered 05/27/20 15:06:58                       Desc Main
                                                                     Document      Page 4 of 8

 Debtor                Ethan Lucas Adams                                                                Case number

 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim
 recording, book and page number)
 Agreement                                                                                                                 Monthly plan payment on
                                                                                                                           secured claim
 Opened 06/19 Last Active                           f. Subtract line e from line d.              $2,143.00
 04/20

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

 3.5         Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $3,360.60.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a.    Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $3,500.00 to be
                           paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule
                           2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested
                           by separate application.

             OR

                           b.      An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


Local Form 3015-1(a)                                                                  Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-70269-grs                            Doc 4       Filed 05/27/20 Entered 05/27/20 15:06:58                 Desc Main
                                                                     Document      Page 5 of 8

 Debtor                Ethan Lucas Adams                                                        Case number

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


                NONSTANDARD PROVISION REGARDING ALLOWANCE OF SECURED CLAIMS


1) Any creditor with a secured claim listed in the plan must have an allowed claim in order to be paid under the
   plan.

Local Form 3015-1(a)                                                          Chapter 13 Plan                                               Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-70269-grs                            Doc 4       Filed 05/27/20 Entered 05/27/20 15:06:58   Desc Main
                                                                     Document      Page 6 of 8

 Debtor                Ethan Lucas Adams                                                        Case number

2) To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy Rule
   3002, except as is setout in section 4 below.
3) If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule
   3002 as unsecured, the claim will be treated as unsecured, the filing of such a claim will be treated as a
   waiver of the security interest by the creditor.
4) If a creditor with a listed secured claim fails to file a proof of claim before the deadline under Bankruptcy
   Rule 3002(c), the debtor(s) may file a proof of claim on behalf of the creditor pursuant to Bankruptcy Rule
   3004, subject to the following:
      a) If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel shall use
         their best efforts to file such claim(s) before the deadline under Bankruptcy Rule 3004.
      b) A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as to
         any secured portion of the claim if it is filed no later than 14 days after the trustee files a Notice of
         Allowance of Claims.
      c) Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control over the
         amounts listed in any proof of claim filed by the debtor(s) under Bankruptcy Rule 3004.
5) Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain their
   rights to object to the allowance of any claim.


Upon successful completion of the Debtor(s)’ bankruptcy (or upon the original confirmation date in the
case of Creditor who fails to file a proper Proof of Claim by the original bar date set for claims), all
respective creditors shall cause all liens or encumbrances or claims present on the Debtor(s)’ property at
the time of the filing of this bankruptcy or which attached to Debtor(s)’ property prior to filing
bankruptcy or which arose prior to the filing of this bankruptcy, to be released on the public record
within twenty (20) days of the successful completion of the bankruptcy plan, and all such alleged liens or
claims shall be deemed stripped from the property and forever barred. Any creditor or their successor
holding or claiming an interest related to any lien or encumbrance or claim, shall file his or her proof of
claim in this case before the original bar date set for claims by this court, or be forever barred from
asserting an interest relating to the respective property, or to said lien or encumbrance or claim, or any
lien associated there with. In addition, if any respective creditor fails to file a Proof of Claim by the
original bar date set for claims, any such lien or encumbrance or claim shall be removed by Creditor
within 20 days of the original confirmation date. In the event that the respective Creditor does file a
proper Proof of Claim before the original bar date set for claims, upon discharge of the Debtor(s)’
bankruptcy, a copy of the Debtor(s)’ discharge order along with a copy of Debtor(s)’ bankruptcy plan
shall be sufficient proof of plan completion to warrant and order any creditor, alleged creditor,
government or governmental subdivision or its agents, or other party to comply with the terms of this
Chapter 13 bankruptcy plan, and remove said liens or encumbrances from the public record. In the
event that the respective Creditor fails to file a proper Proof of Claim by the original bar date set for
claims, a copy of the Debtor(s)’ confirmation order along with a copy of Debtor(s)’ bankruptcy plan shall
be sufficient proof and authority to warrant and order any creditor, alleged creditor, government or
governmental subdivision or its agents, or other party to comply with the terms of this Chapter 13
bankruptcy plan, and remove said liens or encumbrances from the public record.

In the event that relief from stay is granted to any creditor addressed in Section II, or in the event that
the Debtor surrenders the collateral to the creditor after confirmation, any resulting deficiency, after
Local Form 3015-1(a)                                                          Chapter 13 Plan                              Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
            Case 20-70269-grs                            Doc 4       Filed 05/27/20 Entered 05/27/20 15:06:58        Desc Main
                                                                     Document      Page 7 of 8

 Debtor                Ethan Lucas Adams                                                             Case number

liquidation of the collateral, shall be classified and paid only as a general unsecured claim, but only up to
the amount of said deficiency. Any amount unpaid on said deficiency claim shall be discharged upon
completion of the plan. This special provision is intended to cover any and all secured claims, whether
payment on the claims are to made through the plan by the Trustee or to be made directly by the Debtor.


The Plan provides that the holder of the 910 secured claim retains it lien until the earlier of the payment
of the underlying debt as determined under nonbankruptcy law or discharge under section 1328.

 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Ethan Lucas Adams                                               X
     Ethan Lucas Adams                                                                 Signature of Debtor 2
     Signature of Debtor 1

       Executed on            May 27, 2020                                             Executed on

 X     /s/ James P. Bowling                                                     Date     May 27, 2020
       James P. Bowling
       15 Main Street East
       PO Box 1
       Hindman, KY 41822
       606-785-5555
       bowlinglawfirm@gmail.com
       Signature and Address of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




Local Form 3015-1(a)                                                          Chapter 13 Plan                                     Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
             Case 20-70269-grs                              Doc 4             Filed 05/27/20 Entered 05/27/20 15:06:58                                            Desc Main
                                                                              Document      Page 8 of 8

 Debtor                 Ethan Lucas Adams                                                                                        Case number

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                      $0.00

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                        $2,661.75

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                 $24,081.71

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                             $0.00
 e.     Fees and priority claims (Part 4 total):                                                                                                                                    $6,860.60
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                      $0.00

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                     $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                          $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                               +                              $0.00


 Total of lines a through j....................................................................................................................................                   $33,604.06




Local Form 3015-1(a)                                                                                 Chapter 13 Plan                                                         Page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
